                                           WWW.MKCLAWGROUP.COM
                                      LAW OFFICES OF MICHAEL K. CHONG, LLC

             NEW YORK:                             FORT LEE:                               HOBOKEN:
   1250 BROADWAY, 36TH FL. STE. 300      2 EXECUTIVE DRIVE, STE. 240              300 HUDSON STREET. STE. 10
      NEW YORK, NEW YORK 10001            FORT LEE, NEW JERSEY 07024              HOBOKEN, NEW JERSEY 07024
           (212) 726-1104                       (201) 947-5200                         (201) 708-6675
         FAX (212) 726-3104                  FAX (201) 708-6676                      FAX (201) 708-6676

                                            * Please Reply to: FORT LEE         EMAIL: MKC@MKCLAWGROUP.COM




                                            January 24, 2020
 Via ECF; Total Pages: 1
 Hon. Stewart D. Aaron, U.S.M.J.
 United States District Court
 Southern District of New York
 500 Pearl Street, Room 1970                                                                  1/27/2020
 New York, NY 10007

                Re:      Deleston v. Milk Burger Inc., et al.
                         Docket No.: 1:19-cv-10740-PGG-SDA

 Dear Judge Aaron:

         This office represents Defendants in the above referenced matter. I respectfully request an
 adjournment of the Initial Pretrial Conference currently scheduled for Wednesday, February 26, 2020,
 at 10:30 a.m. I have a previously scheduled matter that cannot be rescheduled.

         I have conferred with Plaintiff’s counsel, and they consent to this rescheduling request. The
 parties submit March 25, 2020, March 27, 2020 and March 30, 2020 for the Court’s consideration for
 rescheduling. This is the first request for an adjournment in this matter.

         Thank you for your consideration and kind courtesies in addressing this matter.

                                                                 Respectfully submitted,

                                                                 Michael K. Chong
                                                                 Michael K. Chong, Esq.

 MKC/cl
 cc: Erik Mathew Bashian, Esq., Bashian & Papantoniou, P.C.

Request GRANTED. The Initial Pretrial Conference in this matter, currently scheduled to take place on
February 26, 2020, is hereby adjourned until Monday, March 30, 2020 at 11:00 a.m. in Courtroom 11C,
United States Courthouse, 500 Pearl Street, New York, NY 10007. SO ORDERED.
Dated: January 27, 2020
